Robinson, J.
(dissenting). From the opinion as written in this case by Mr. Justice Birdzell, I do emphatically dissent. The plaintiff has a mother who brought her into the world and who has been ever kind and good to her, and, in a letter to the plaintiff, defendant went out of his way to gratuitously insult and abuse the mother, as well as her daughter. He wrote thus:
Now, in so far as your mother is concerned, let me explicitly inform *611you that under no circumstances will I b'ave anything to do with her. I do not want her around me in any way or at any time. I am perfectly willing to provide for you a borne, but it will have to be your home and my home. Under no circumstances will I allow you to bring your mother into same, nor yet .will I be in any way responsible for her support or maintenance.”
The letter is really brutal, and it is in keeping with the general conduct of the defendant toward his wife. It shows that he had no regard or respect for either the mother or her daughter. The letter made it impossible for the plaintiff to live with defendant as his wife unless as his mere dog, and without any feeling of self-esteem or self-respect. No judge would hold that his own daughter should live as the wife of a man guilty of writing her a letter so insulting and degrading. The only proper response to such a letter was an action for divorce.